Mr. Justice Cartwright delivered the opinion of the court: This is an action of ejectment brought by the appellees, against appellant, in the circuit court of Macon county, to recover possession of part of a school house lot to which appellees held the legal title, for the use of school district No. 90, in said county. Appellant’s plea was not guilty and the defense was the Statute of Limitations of twenty years. The cause was submitted to and tried by the court upon an agreed statement of facts showing adverse possession of the premises for more than twenty years. Appellant and his predecessors in title to the adjoining lands had been in the open, exclusive and adverse possession of that part of the school house lot in controversy for more than twenty years, and it had been enclosed by a fence, and a portion of it had been used for an orchard and another portion for a garden. The possession of appellant was such as would have barred the action if the Statute of Limitations applies to trustees of schools in respect to lands held for the use of a school district. Appellant submitted to the court propositions of law to the effect that the action would not lie because of the adverse possession, and that the title and possession of appellees were subject to the limitation laws of the State. The court refused to hold the propositions to be the law and found the defendant guilty, and entered judgment that the appellees recover the premises. Statutes of limitation do not run against the State, in respect to public rights, unless the State is expressly included within the terms of the statute. The rule is founded on the maxim of the common law, mülum tempus occurril regí. It was supposed that the time and attention of the sovereign were occupied by the cares of government, and there could be no negligence or laches on his part. The same prerogative extends to the State, in its sovereign capacity, as to all governmental matters. As to them no delay in resorting to the remedy will bar the right; but if the State becomes a partner with individuals, or engages in business, it divests itself of its sovereign character and is subject to the statute. (Governor v. Woodworth, 63 Ill. 254.) In such relations it does not exercise sovereignty but acts merely as an individual and cannot claim the exemption. The rule that statutes of limitation do not run against the State also extends to minor municipalities created by it as local governmental agencies, in respect to governmental affairs affecting the general public. The exemption extends to counties, cities, towns and minor municipalities in all matters respecting strictly public rights as distinguished from private and local rights, but as to matters involving private rights they are subject to statutes of limitation to the same extent as individuals. Board of Supervisors v. City of Lincoln, 81 Ill. 156; County of Piatt v. Goodell, 97 id. 84; School Directors v. School Directors, 105 id. 653; People ex rel. v. Town of Oran, 121 id. 650; Greenwood v. Town of LaSalle, 137 id. 225; 19 Am. & Eng. Ency. of Law, (2d ed.) 181, 191. The question in this case is whether there is an implied exemption from the statutes of limitation in favor of trustees of schools with respect to property held for the use of a particular school district, and that depends upon the meaning of the term “public rights,” as used in the decisions. In one sense, all property held by a municipal corporation is held for public use, and the public at large, or some portion of the public, have rights or interests in such property. It may be held for the use of the people of the State generally, or the use may be limited to the inhabitants of the local subdivision or municipality, such as the city, village or school district, and the question whether the statute applies in the latter class of cases was considered in County of Piatt v. Goodell, supra. That case involved the title to swamp lands owned by the county, in which the inhabitants of the county were interested. It was held that the public right and public use must be in the people of the State at large, and not in the inhabitants of a particular local district. It was said that there is a well founded distinction between cases where the municipality is seeking to enforce a right in which the public in general have an interest in common with the people of such municipality, and cases where the public have no such interest; that the public generally had no interest in the tract of land in question in that case in common with the voters and tax-payers of Piatt county, and that the county for that reason was subject to the limitation laws. There are numerous cases where it hás been held that municipalities or minor political subdivisions of the State are not subject to limitation laws in respect to streets and public highways; (Lee v. Town of Mound Station, 118 Ill. 304;) but streets and highways are not for the use of the inhabitants of any municipality or locality alone, but for the free and unobstructed use of all the people in the State. Such rights are clearly distinguishable from the rights or interests of the inhabitants of a locality in property acquired for a mere local use, such as city offices, a library site or the use of a fire department. Such property is held and used for strictly local purposes. In Greenwood v. Town of LaSalle, supra, where it was held that an action by the town to recover taxes was not barred by any statute of limitation, the taxes were levied for purposes in which the public generally are directly interested, such as repairing bridges, roads or causeways, in which the public at large are as much interested as the people of the township. In the case of Trustees of Commons v. McClure, 167 Ill. 23, it was held that the Statute of Limitations did not run against the State itself in respect to the commons held in trust for a portion of the general public, where there was no power, except in the State, to authorize a diversion of the lands to any use different from that provided for in the grant; but it was said that the court did not wish to be understood as holding that if the inhabitants of the village of Kaslcaskia had been incorporated and endowed by the State with full authority to divide, divert and convey the commons, or any part thereof, in fee, the Statute of Limitations would not run against them as in other cases. It was there held that the State could not, by mere lapse of time, be barred from the exercise of its sovereign power in respect to the alienation of the lands, although the trust was for the benefit of a portion, only, of the general public, but the court declined to hold that a municipality would be exempt under the same circumstances. That decision was based on the prerogative of the State as a sovereign. By section 31 of the act to establish and maintain a system of free schools the trustees of schools of a township are invested with the title, care and custody of all schools and school house sites, but the supervision and control of such schools and school house sites are vested in the directors of the particular district. The trustees are required by section 32 to sell and convey any school house site which has become unnecessary, unsuitable or inadequate for a school, on petition of a majority of the voters of the district, and the proceeds of the sale are to be paid over to the township treasurer for the benefit of the school district. (Hurd’s Stat. 1905, p. 1796.) The people of the State in general have no interest, in common with the inhabitants of a school district, in the school house site or the proceeds of it. The use and the right are confined to the particular local district, and under the decision in County of Piatt v. Goodell, supra, the Statute of Limitations was a good defense. The judgment is reversed and the cause remanded. Reversed and remanded.